  Case 7:20-cv-04573-PMH-PED Document 32 Filed 07/13/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

INTERNATIONAL BUSINESS MACHINES
CORPORATION,

                       Plaintiff,                     20 Civ. 4573(PMH)(PED)

                       v.

RODRIGO KEDE DE FREITAS LIMA,

                       Defendant.



         DECLARATION OF PIETRO J. SIGNORACCI IN SUPPORT OF
          INTERNATIONAL BUSINESS MACHINES CORPORATION’S
               MOTION FOR A PRELIMINARY INJUNCTION

               PIETRO J. SIGNORACCI declares, under penalty of perjury, pursuant to

28 U.S.C. § 1746, as follows:


               1.      I am admitted to practice before this Court and am associated with

the law firm of Paul, Weiss, Rifkind, Wharton & Garrison LLP, attorneys for Plaintiff

International Business Machines Corporation (“IBM”) in this action. As such, I am

personally familiar with the facts set forth herein. I respectfully submit this declaration in

support of IBM’s motion for a preliminary injunction and a temporary restraining order.

               2.      Attached as Exhibit 1 is a true and correct copy of the July 10,

2020 deposition transcript of Juan Zufiria.

               3.      Attached as Exhibit 2 is a true and correct copy of the July 8, 2020

deposition transcript of Randy Walker.

               4.      Attached as Exhibit 3 is a true and correct copy of the July 7, 2020

deposition transcript of Jean-Philippe Courtois.



                                              1
 Case 7:20-cv-04573-PMH-PED Document 32 Filed 07/13/20 Page 2 of 5




               5.     Attached as Exhibit 4 is a true and correct copy of the July 9, 2020

deposition transcript of Paul Holloway.

               6.     Attached as Exhibit 5 is a true and correct copy of the July 10,

2020 deposition transcript of Rodrigo Kede de Freitas Lima.

               7.     Attached as Exhibit 6 is a true and correct copy of an email dated

July 9, 2019, produced as IBM-Lima-0055041 - IBM-Lima-0055043.

               8.     Attached as Exhibit 7 is a true and correct copy of an email dated

July 9, 2019, produced as IBM-Lima-0055102 - IBM-Lima-0055104.

               9.     Attached as Exhibit 8 is a true and correct copy of an email dated

August 2, 2019, with attachment, produced as IBM-Lima-0058051 - IBM-Lima-

0058054.

               10.    Attached as Exhibit 9 is a true and correct copy of the July 7, 2020

deposition transcript Diane Gherson.

               11.    Attached as Exhibit 10 is a true and correct copy of the July 11,

2020 rough deposition transcript of Juan Zufiria.

               12.    Attached as Exhibit 11 is a true and correct copy of a slide deck

dated November 2019, produced as IBM-Lima-0095467 - IBM-Lima-0095478.

               13.    Attached as Exhibit 12 is a true and correct copy of an email dated

January 11, 2020, with attachment, produced as IBM-Lima-0022170 - IBM-Lima-

0022180.

               14.    Attached as Exhibit 13 is a true and correct copy of an email dated

January 16, 2020, produced as IBM-Lima-0022940 - IBM-Lima-0022941.




                                            2
 Case 7:20-cv-04573-PMH-PED Document 32 Filed 07/13/20 Page 3 of 5




             15.    Attached as Exhibit 14 is a true and correct copy of an email dated

April 20, 2020, with attachment, produced as IBM-Lima-0027796 - IBM-Lima-0027799.

             16.    Attached as Exhibit 15 is a true and correct copy of an email dated

September 18, 2019, with attachment, produced as IBM-Lima-0014042 - IBM-Lima-

0014058.

             17.    Attached as Exhibit 16 is a true and correct copy of an email dated

August 1, 2019, with attachment, produced as IBM-Lima-0057873 - IBM-Lima-

0057876.

             18.    Attached as Exhibit 17 is a true and correct copy of an email dated

September 16, 2019, with attachments, produced as IBM-Lima-0062719 - IBM-Lima-

0062745.

             19.    Attached as Exhibit 18 is a true and correct copy of a slide deck

dated September 23-24, produced as IBM-Lima-0100632 - IBM-Lima-0100698.

             20.    Attached as Exhibit 19 is a true and correct copy of an email dated

September 25, 2019, produced as IBM-Lima-0063164 - IBM-Lima-0063165.

             21.    Attached as Exhibit 20 is a true and correct copy of an email dated

February 6, 2019, produced as LIMA_000000204.

             22.    Attached as Exhibit 21 is a true and correct copy of an email dated

February 27, 2019, produced as LIMA_000000215.

             23.    Attached as Exhibit 22 is a true and correct copy of an email dated

May 2, 2019, produced as LIMA_000000306 - LIMA_000000307.

             24.    Attached as Exhibit 23 is a true and correct copy of an email dated

June 2, 2019, produced as LIMA_000000404.




                                          3
 Case 7:20-cv-04573-PMH-PED Document 32 Filed 07/13/20 Page 4 of 5




              25.    Attached as Exhibit 24 is a true and correct copy of an email dated

September 9, 2019, produced as LIMA_000000638.

              26.    Attached as Exhibit 25 is a true and correct copy of an email dated

March 27, 2020, produced as LIMA_000000647 - LIMA_000000648.

              27.    Attached as Exhibit 26 is a true and correct copy of an email dated

March 30, 2020, produced as LIMA_000000652 - LIMA_000000653.

              28.    Attached as Exhibit 27 is a true and correct copy of an email dated

September 9, 2019, produced as MSFT_000000376 - MSFT_000000377.

              29.    Attached as Exhibit 28 is a true and correct copy of an email dated

April 23, 2020, produced as MSFT_000000017 - MSFT_000000018.

              30.    Attached as Exhibit 29 is a true and correct copy of an email dated

April 23, 2020, produced as MSFT_000000021 - MSFT_000000022.

              31.    Attached as Exhibit 30 is a true and correct copy of a spreadsheet,

produced as MSFT_000001163.

              32.    Attached as Exhibit 31 is a true and correct copy of Cesar

Cernuda’s Employment Agreement dated April 20, 2016, produced as MSFT_000000126

- MSFT_000000150.

              33.    Attached as Exhibit 32 is a true and correct copy of Rodrigo

Lima’s formal job offer from Microsoft dated May 29, 2020, produced as

MSFT_000000278 - MSFT_000000286.

              34.    Attached as Exhibit 33 is a true and correct copy of an iMessage

conversation dated March 2, 2020, produced as LIMA_000000952.




                                           4
 Case 7:20-cv-04573-PMH-PED Document 32 Filed 07/13/20 Page 5 of 5




              35.    Attached as Exhibit 34 is a true and correct copy of an email dated

June 2, 2020, produced as MSFT_000000198.

              36.    Attached as Exhibit 35 is a true and correct copy of an email dated

June 22, 2020, produced as 000000824 - LIMA_000000825.

              37.    Attached as Exhibit 36 is a true and correct copy of an email dated

June 21, 2020, produced as MSFT_000000782 - MSFT_000000783.

              38.    Attached as Exhibit 37 is a true and correct copy of an email dated

June 22, 2020, produced as LIMA_000000839 - LIMA_000000840.

              39.    Attached as Exhibit 38 is a true and correct copy of an email dated

March 30, 2020, produced as MSFT_000001208 - MSFT_000001209.

              40.    Attached as Exhibit 39 is a true and correct copy of an email

dated June 3, 201, produced as MSFT_000000407.

              I declare under penalty of perjury that the foregoing is true and correct.


                                                         /s/ Pietro Signoracci

                                                          Pietro J. Signoracci

Executed on July 13, 2020
New York, New York




                                            5
